DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“(a1) to (a3)” (lines 14 and 22-23 on p. 90) is recommended to be replaced with 
-(a1), (a2) and (a3)-
“promoting implementation” is recommended to be replaced with –promoting the implementation-
“(a4) to (a6)” (line 25 on p. 90) is recommended to be replaced with -(a4), (a5) and (a6)-
“indicating that implementation” is recommended to be replaced with –indicating that the implementation-
Claims 4, 5, 11 are  objected to because of the following informalities:  “promoting implementation” is recommended to be replaced with –promoting the implementation-; and “indicating that implementation” is recommended to be replaced with –indicating that the implementation-
Claim 12 is objected to because of the following informalities: 
“(a1) to (a3)” (lines 15 and 23 on p. 97) is recommended to be replaced with 
-(a1), (a2) and (a3)-
the implementation-
“(a4) to (a6)” (lines 25-26 on p. 97) is recommended to be replaced with -(a4), (a5) and (a6)-
“indicating that implementation” is recommended to be replaced with –indicating that the implementation-
Claims 15, 16, 21 are  objected to because of the following informalities:  “before implementation” is recommended to be replaced with –before the implementation-; and “indicating that implementation” is recommended to be replaced with –indicating that the implementation-
Claim 22 is objected to because of the following informalities: 
“(a1) to (a3)” (lines 14 and 25 on p. 104) is recommended to be replaced with 
-(a1), (a2) and (a3)-
“before implementation” is recommended to be replaced with –before the implementation-
“(a4) to (a6)” (lines 27-28 on p. 104) is recommended to be replaced with -(a4), (a5) and (a6)-
“indicating that implementation” is recommended to be replaced with –indicating that the implementation-
Claim 23 is objected to because of the following informalities:  “threshold vale” (recited in (a)-(d)) is recommended to be replaced with –threshold value- .  
Appropriate correction is required

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites “an upper-body belt to be worn on an upper half of a body of a user”, which appears to claim a human's body part. The examiner suggests replacing with -- an upper-body belt adapted to be worn on an upper half of a body of a user– , in order to avoid claiming the body part of a human. 
Similarly, the claim recites “a left knee belt to be worn on a left knee of the user”, which appears to claim a human's body part. The examiner suggests replacing with -- a left knee belt adapted to be worn on a left knee of the user – , in order to avoid claiming the body part of a human. 
Similarly, the claim recites “a right knee belt to be worn on a right knee of the user”, which appears to claim a human's body part. The examiner suggests replacing adapted to be worn on a right knee of the user;– , in order to avoid claiming the body part of a human
Regarding claim 12, the claim recites “the upper-body belt being a belt to be worn on an upper half of the body of the user”, which appears to claim a human's body part. The examiner suggests replacing with -- the upper-body belt being a belt adapted to be worn on an upper half of the body of the user– , in order to avoid claiming the body part of a human. 
Similarly, the claim recites “the left knee belt being a belt to be worn on a left knee of the user”, which appears to claim a human's body part. The examiner suggests to replace with -- the left knee belt being a belt adapted to be worn on a left knee of the user – , in order to avoid claiming the body part of a human. 
Similarly, the claim recites “the right knee belt being a belt to be worn on a right knee of the user”, which appears to claim a human's body part. The examiner suggests to replace with -- the right knee belt being a belt adapted to be worn on a right knee of the user – , in order to avoid claiming the body part of a human.
Regarding claim 22, the claim recites “the upper-body belt being a belt to be worn on an upper half of the body of the user”, which appears to claim a human's body part. The examiner suggests to replace with -- the upper-body belt being a belt adapted to be worn on an upper half of the body of the user– , in order to avoid claiming the body part of a human. 
Similarly, the claim recites “the left knee belt being a belt to be worn on a left knee of the user”, which appears to claim a human's body part. The examiner suggests adapted to be worn on a left knee of the user – , in order to avoid claiming the body part of a human. 
Similarly, the claim recites “the right knee belt being a belt to be worn on a right knee of the user”, which appears to claim a human's body part. The examiner suggests to replace with -- the right knee belt being a belt adapted to be worn on a right knee of the user – , in order to avoid claiming the body part of a human
Regarding claim 23, the claim recites “a first belt to be worn on an upper half of a body of a user”, which appears to claim a human's body part. The examiner suggests to replace with – a first belt adapted to be worn on an upper half of a body of a user– , in order to avoid claiming the body part of a human. 
Similarly, the claim recites “a left knee belt to be worn above a left knee of the user”, which appears to claim a human's body part. The examiner suggests to replace with -- a left knee belt adapted to be worn above a left knee of the user – , in order to avoid claiming the body part of a human. 
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 4, 7 and 11, the claim recites “at least one motor”, which can be interpreted as one or more motors; and as such in the case that one motor is interpreted as claimed, it appears that there is no support provided from the original specification for  one motor that generates a tension in a first wire, a tension in a second wire,  a tension in a third wire and a tension in a fourth wire as claimed. Rather, it is noted that the specification discloses at least four motors with each motor generating a tension in each of the first, second, third and fourth wires respectively, and does not explain how it is possible for one motor that generates a tension in all four wires.
Regarding claims 1, 12 and 22:
the claim recites “the second period being a period of 0% or more and 25% or less and 65% or more and less than 100% of the gait phase of the left leg”, it is unclear what range is being claimed by applicant and  how it is possible for a period to encompass all four claimed ranges above simultaneously. The original disclosure does not explain how this is possible. 
the claim recites “the fourth period being a period of 0% or more and 25% or less and 65% or more and less than 100% of the gait phase of the right leg”, it is unclear 
Accordingly: a) the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention and b) the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 12, the claim  recites “the tension of the first wire, the tension of the second wire, the tension of the third wire, and the tension of the fourth wire are adjusted by a motor”, it appears that there is no support provided from the original specification for  a single motor to generate and/or adjust a tension in a first wire, a tension in a second wire,  a tension in a third wire and a tension in a fourth wire as claimed. Rather, it is noted that the specification discloses at least four motors with each motor causing to generate and/or adjust a tension in each of the first, second, third and fourth wires respectively, and does not explain how it is possible for one motor that generates and/or adjust a tension in all four wires.
Regarding claim  22, the claim  recites “causing at least one motor”, which can be interpreted as one or more motors; and as such in the case that one motor is interpreted as claimed, it appears that there is no support provided from the original specification for  causing one motor to generate a tension in a first wire, a tension in a second wire,  a tension in a third wire and a tension in a fourth wire as claimed. Rather, 
Regarding claim 23, the claim  recites “a motor” and “the motor” generates a first  tension on the first wire, a second tension on the second wire, it appears that there is no support provided from the original specification for  “a motor” that generates a first  tension on the first wire, a second tension on the second wire, as claimed. Rather, it is noted that the specification discloses at least two motors with each motor generating a tension in each of the first and second wires respectively, and thus does not explain how it is possible for one motor that generates tensions in the two wires.
The remaining claims are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12 and 22, the claim recites “the second period being a period of 0% or more and 25% or less and 65% or more and less than 100% of the gait phase of the left leg”, it is unclear what range is being claimed by applicant and  how it is possible for a period to encompass all four claimed ranges above simultaneously. Similarly, the claim recites “the fourth period being a period of 0% or more and 25% or less and 65% or more and less than 100% of the gait phase of the right leg”, it is unclear what range is being claimed by applicant and  how it is possible for a period to encompass all four claimed ranges above simultaneously. 
Regarding claims 1, 12 and 22, the claim  also recite generating a tension in the wires in a period of percentage of a gait phase of a specific leg (e.g. “a period of 35% or more...of a gait phase of a left leg of the user”), and it is unclear how a percentage of a gait phase of a specific leg can be determined without the use of sensing means (i.e.“walk timing detecting unit”) to determine movement of a specific and a way of estimating a percent of gait from that information. 
Regarding claims 1, 12 and 22, the limitations “except the first period”, “except the second period”, “except the third period”  and “except the fourth period” are unclear as to what is the meaning of this exception and as such Applicant is recommended to clearly define what is the percentage range (including the exception) for each period in the claim
Regarding claims 5 and 16, “third assistance” is unclear since there is no second assistance recited yet earlier.
Regarding claims 8 and 19, the limitation “a time point of 50%” of each left and right leg is unclear as to how and by which element that provides  this “time point” 
Regarding claims 12 and  15, the claim  recites “generating a  tension” in the first wire, in the second wire, in the third wire, and in the fourth wire, which is unclear as to how and by which element that provides this function of generating a tension in the first wire, in the second wire, in the third wire, and in the fourth wire as claimed.
Regarding claim 16, the claim recites that in third assistance “generating a  tension” in the second wire and in the fourth wire, which is unclear as to how and by which element that provides this function of generating a tension in the second wire, and in the fourth wire as claimed.
Regarding claim 18, the claim  recites that in the first assistance “generating a  tension” in each of the eight wires, which is unclear as to how and by which element that provides this function of generating a tension in each of the eight wires as claimed.
Regarding claim 21, the claim  recites “generating a  tension” in the first wire, in the second wire, in the third wire, and in the fourth wire, which is unclear as to how and by which element that provides this function of generating a tension in the first wire, in the second wire, in the third wire, and in the fourth wire as claimed.
Regarding claim 22, the claim recites “A recording medium” and also “ a first wire…a second wire…a third wire… a fourth wire…the user”, which render the scope unclear as to whether a recording medium is being claimed or an assist device including a first wire, a second wire, a third wire and a fourth wire is being claimed?
The examiner suggests to replace “A recording medium storing a control program for causing a device including a processor to execute a process, the recording medium being a non- volatile, computer-readable medium, a first wire coupling an upper-body belt and a left knee belt to each other on or above a front part of a body of a transitory computer-readable recording medium storing a control program for causing an assist device including a processor to execute a process, the control program being used in the assist device including a first wire coupling an upper-body belt and a left knee belt to each other on or above a front part of a body of a user, the upper-body belt being a belt adapted to be worn on an upper half of the body of the user, the left knee belt being a belt adapted to be worn on a left knee of the user, a second wire coupling the upper-body belt and the left knee belt to each other on or above a back part of the body of the user, a third wire coupling the upper-body belt and a right knee belt to each other on or above the front part of the body of the user, the right knee belt being a belt adapted to be worn on a right knee of the user, a fourth wire coupling the upper-body belt and the right knee belt to each other on or above the back part of the body of the user –
Regarding claim 23: 
the claim  recites “a motor” and “the motor” generates  a first tension on the first wire, a second tension on the second wire, which is unclear and appears to be incorrect 
the limitation “the control circuit receives an instruction from the user during the second process” is unclear as to how and by which element that allows the control circuit to “receive an instruction from the user” (perhaps via a user interface?)
the claim recites generating a tension in each of the wires in a period of percentage of a gait cycle of a specific leg (e.g. “the first percent being 35 percent or more...in ith gait cycle of a left leg of the user”), and it is unclear how a percentage of a gait cycle of a specific leg can be determined without the use of sensing means (i.e.“walk timing detecting unit”) to determine movement of a specific and a way of estimating a percent of gait from that information
the limitations “a first percent” and “a second percent” recite the term “percent” which is confusing since the first percent is defined as “being 35 percent or more and 55 percent or less” (a range of percentage) in the claim which render the claim unclear 
the limitation “a first period being from a first percent of a TL(i) to a second percent of the TL(i)” is unclear since the first percent encompassing a range (being 35 percent or more and 55 percent or less) and the second percent encompassing another range (being 80 percent or more and 90 percent or less) and it is unclear how the “first period” being from a range to another range?
the limitation “during a first period” (line 5 on p. 106) is unclear as to whether “a first period” is the same or different from “a first period” already recited early in the claim
a second period” (last line on p. 106) is unclear as to whether “a second period” is the same or different from “a second period” already recited early in the claim

The remaining claims are also rejected based on dependency upon a rejected claim.

Allowable Subject Matter
Claims 1, 12, 22 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (a) and/or 112(b), set forth in this Office action.
Claims 2-11 and 13-21 would be allowable if rewritten to overcome the rejection(s) under  35 U.S.C. 112 (a) and/or 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walsh et al. (US 2016/0107309) teach a motion control exosuit for assistance with human motion. Yamamoto (US 2014/0296761 teach a walking movement aid includes a right and left pair of assisting units provided with drive sources, which exert a pulling force on flexible auxiliary force transmission parts, and a control member for controlling the respective drive sources of the assisting units corresponding to changes in a joint angle with user's hip joints. Applicant is advised to refer to the Notice of References Cited for other pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/           Primary Examiner, Art Unit 3785